DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment filed 17 March 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 6, 9-11, 15, 16, and 20 are pending.
Claim 9 is amended.
Claims 1-8, 12-14, and 17-19 are canceled.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted. 
Allowable Subject Matter
Claims 6, 9-11, 15, 16, and 20 are allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 6: the subject matter of claim 6 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  
“a cap supported on the anvil member, the cap being movable from an open position to a closed position to provide access to the at least one roller and the buttress material, the cap including a distal portion that is pivotably coupled to the anvil member, wherein the cap includes a proximal surface that defines the at least one transverse slot, the proximal surface of the cap engaging the buttress material in its closed position to secure the buttress material to the anvil member.”
The combination of Smith et al., Scheib et al., and Tarinelli teach a tool assembly including an anvil assembly including an anvil member and anvil base forming an elongate channel, at least one roller 103 within the channel, the roller supporting a buttress material 100, and a transverse slot (aperture, Smith et al., col. 6, lines 25-31), a cartridge assembly, and a cap (Tarinelli, cap 276, fig. 35) including a distal portion that is pivotably coupled to the anvil member.  
The difference between the combination of Smith et al., Scheib et al., and Tarinelli and the claimed subject matter is that Smith et al., Scheib et al., and Tarinelli do not disclose or teach “a cap supported on the anvil member, the cap being movable from an open position to a closed position to provide access to the at least one roller and the buttress material, the cap including a distal portion that is pivotably coupled to the anvil member, wherein the cap includes a proximal surface that defines the at least one transverse slot, the proximal surface of the cap engaging the buttress material in its closed position to secure the buttress material to the anvil member.”  The difference between the claimed subject matter and the combination of Smith et al., Scheib et al., and Tarinelli would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, since such a modification to the structure of Smith et al., Scheib et al., and Tarinelli would have gone beyond mere substitution or incorporation of a known structure capable of achieving predictable results.  Any modification of the structure of Smith et al., Scheib et al., and Tarinelli to arrive 
Regarding independent claim 9: the subject matter of claim 9 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 9 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a cap supported on the anvil member, the cap being movable from an open position to a closed position, to provide access to the at least one roller and the buttress material, the cap including a distal portion that is pivotably coupled to the anvil member and a proximal surface that defines the at least one transverse slot, the cap engaging the buttress material in the closed position to secure the buttress material to the anvil member”.
The combination of Smith et al., Scheib et al., and Tarinelli teach a surgical stapling device including a handle assembly, an elongate body, and a tool assembly including an anvil assembly including an anvil member and anvil base forming an elongate channel, at least one roller 103 within the channel, the roller supporting a buttress material 100, and a transverse slot (aperture, Smith et al., col. 6, lines 25-31), a cartridge assembly, and a cap (Tarinelli, cap 276, fig. 35) including a distal portion that is pivotably coupled to the anvil member.
The difference between the combination of Smith et al., Scheib et al., and Tarinelli and the claimed subject matter is that Smith et al., Scheib et al., and Tarinelli do not disclose or teach “a cap supported on the anvil member, the cap being movable from an open position to a closed position, to provide access to the at least one roller and the buttress material, the cap including a distal portion that is pivotably coupled to the anvil member and a proximal surface that defines the at least one transverse slot, the cap engaging the buttress material in the closed position to secure the buttress material to the 
Regarding independent claim 20: the subject matter of claim 20 is allowable over the prior art because of the combination of structural limitations and their functional relationship to one another.  Claim 20 includes the following limitations which in combination with the other limitations of the claim are not taught or suggested by the prior art:
“a cap supported on the anvil member, the cap being movable from an open position to a closed position, to provide access to the at least one roller and the buttress material,Page 6 of 11Application Serial No.: 16/872,845 Docket No.: A0003491US01 (203-13192)wherein the cap includes a distal portion that is pivotably coupled to the anvil member and a proximal surface that defines the at least one transverse slot, the cap engaging the buttress material in its closed position to secure the buttress material to the anvil member.”
The combination of Smith et al., Scheib et al., and Tarinelli teach an anvil assembly including an anvil member and anvil base forming an elongate channel, at least one roller 103 within the channel, the roller supporting a buttress material 100, and a transverse slot (aperture, Smith et al., col. 6, lines 25-31), a cartridge assembly, and a cap (Tarinelli, cap 276, fig. 35) including a distal portion that is pivotably coupled to the anvil member.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        26 March 2022